DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference numerals 43A & 43B in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The drawings depict structural features shown as reference numerals 743A and 43B; however, there is no associated description for said reference numerals in the specification..  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No11,244,927 (Lee et al.) in view of Yu et al. (US Patent 9,627,365). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Lee teaches in claims 1, 13 and 18 a semiconductor package comprising: a semiconductor stack comprising: a first lower chip; a second lower chip disposed at a same level as the first lower chip; a gap filler disposed between the first lower chip and the second lower chip; and a first upper chip disposed on the first lower chip, the second lower chip and the gap filler, wherein the first lower chip comprises a first upper surface pad and a first upper surface dielectric layer disposed on a same level and formed at an upper surface of the first lower chip, a first lower surface pad formed at a lower surface of the first lower chip and, wherein the second lower chip comprises a second upper surface pad and a second upper surface dielectric layer disposed on a same level and formed at an upper surface of the second lower chip, a second lower surface pad formed at a lower surface of the second lower chip, and wherein the first upper chip comprises lower surface pads and lower surface dielectric layer disposed on a same level and formed at a lower surface of the first upper chip, wherein the first upper surface pad and some of the lower surface pads are directly bonded, wherein the second upper surface pad and some of the lower surface pads are directly bonded, centers of the first lower surface pad, the first upper surface pad, and the first via are not vertically aligned with each other in a cross-sectional view, and centers of the second lower surface pad, the second upper surface pad, and the second via are not vertically aligned with each other in the cross-sectional view.
Lee is silent on a first via connecting the first upper surface pad and the first lower surface pad, and a second via connecting the second upper surface pad and the second lower surface pad. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Yu teaches in Fig. 9 semiconductor chips 24A-24E comprising a first via connecting the first upper surface pad and the first lower surface pad, and a second via connecting the second upper surface pad and the second lower surface pad. As such, said claim feature would have been obvious and within the routine skill in the art.
Claims 2-8 are rejected for being dependent on claim 1.

Regarding claim 9, Lee teaches in claims 1, 13 and 18 a semiconductor package comprising: a semiconductor stack comprising: a first lower chip; a second lower chip disposed at a same level as the first lower chip; a gap filler disposed between the first lower chip and the second lower chip; and a first upper chip disposed on the first lower chip, the second lower chip and the gap filler, wherein the first lower chip comprises a first upper surface pad and a first upper surface dielectric layer disposed on a same level and formed at an upper surface of the first lower chip, a first lower surface pad formed at a lower surface of the first lower chip and wherein the second lower chip comprises a second upper surface pad and a second upper surface dielectric layer disposed on a same level and formed at an upper surface of the second lower chip, a second lower surface pad formed at a lower surface of the second lower chip, wherein the first upper chip comprises lower surface pads and lower surface dielectric layer disposed on a same level and formed at a lower surface of the first upper chip, wherein the first upper surface pad and some of the lower surface pads are directly bonded, wherein the second upper surface pad and some of the lower surface pads are directly bonded, and wherein a center of the second lower surface pad is offset from the second via in a first direction, and a center of the second upper surface pad is offset from the second via in a second direction opposite to the first direction, in a cross-sectional view.
Lee is silent on a first via connecting the first upper surface pad and the first lower surface pad, and a second via connecting the second upper surface pad and the second lower surface pad. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Yu teaches in Fig. 9 semiconductor chips 24A-24E comprising a first via connecting the first upper surface pad and the first lower surface pad, and a second via connecting the second upper surface pad and the second lower surface pad. As such, said claim feature would have been obvious and within the routine skill in the art.
Claims 10-18 are rejected for being dependent on claim 9.

Regarding claim 19, Lee teaches in claims 1, 13 and 18 a semiconductor package comprising: a package substrate; wherein the semiconductor stack comprises: a first lower chip; a second lower chip disposed at a same level as the first lower chip; a gap filler disposed between the first lower chip and the second lower chip; and a first upper chip disposed on the first lower chip, the second lower chip and the gap filler, wherein the first lower chip comprises first upper surface pads and a first upper surface dielectric layer disposed on a same level and formed at an upper surface of the first lower chip, first lower surface pads formed at a lower surface of the first lower chip, wherein the second lower chip comprises second upper surface pads and a second upper surface dielectric layer disposed on a same level and formed at an upper surface of the second lower chip, second lower surface pads formed at a lower surface of the second lower chip, wherein the first upper chip comprises lower surface pads and lower surface dielectric layer disposed on a same level and formed at a lower surface of the first upper chip, wherein the first upper surface pads and some of the lower surface pads are directly bonded, wherein the second upper surface pads and some of the lower surface pads are directly bonded, wherein the first lower surface pads and some of the interposer pads are directly bonded, wherein the second lower surface pads and some of the interposer pads are directly bonded, wherein the interposer pads are wider than the first lower surface pads, centers of some of the lower surface pads and the centers of some of the interposer pads are vertically aligned with each other, and centers of other of the lower surface pads and centers of other of the interposer pads are not vertically aligned with each other, one side surfaces of the other of the lower surface pads and one side surface of the other of the interposer pads are vertically aligned with each other.
Lee is silent on an interposer on the package substrate; and a semiconductor stack, wherein the interposer comprises interposer pads formed on an upper surface of interposer; and a first via connecting the first upper surface pad and the first lower surface pad, and a second via connecting the second upper surface pad and the second lower surface pad. The Examiner understands that said claim features would have been obvious in the semiconductor art. For instance, Yu teaches in Fig. 9 an interposer 70 on the package substrate 80; and a semiconductor stack, wherein the interposer comprises interposer pads formed on an upper surface of interposer (Fig. 9); semiconductor chips 24A-24E comprising a first via connecting the first upper surface pad and the first lower surface pad, and a second via connecting the second upper surface pad and the second lower surface pad (see Yu’s Fig. 9). As such, said claim feature would have been obvious and within the routine skill in the art.
Claim 20 is rejected for being dependent on claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/
Primary Examiner, Art Unit 2894